DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on February 28, 2022, claims 1-3, 10, and 19-20 are 
amended and claims 21-24 are added per applicant’s request.  Therefore, claims 1-24 are presently pending in the application. 
Allowable Subject Matter
Claims 1-24 are allowed based on interview discussion on Feb. 3, 2022 and applicant’s amended claims and filed on Feb. 28, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BELIX M. ORTIZ DITREN
Primary Examiner
Art Unit 2164

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164